DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 30, 2020, is a continuation of an international PCT application, filed on April 2, 2019, and claims priority to a foreign application, filed on April 4, 2018.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 7, 2022 has been entered. 
Response to Amendment
This Office action is in response to the amendment and arguments on September 7, 2022. Claims 21-23, 26, 27, 31-33, 36, 37 and 41 were amended. Claims 42-44 were added. Claims 28, 29, 38 and 39 were canceled. Claims 21-27, 30-37 and 40-44 are pending for reconsideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (pages 9-10) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as not sufficient to overcome the rejections. The arguments indicate that Pakniat at paras. [0024] and [0082] is silent about a non-independent cell in which no system information block 1 (SIB 1) is sent. However, Pakniat at para. [0098] provides prior art for a non-independent cell in which no SIB 1 is sent via description of a non-standalone (NSA) cell in which only MIB and/or SIB2 or no SIB is sent. Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 30-37 and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Redana et al. (US 2014/0024306 A1) in view of Pakniat et al. (US 2019/0357095 A1).
21. A communication method (Redana, FIG. 2), comprising: 
sending, by a first network device, a first message to a second network device (Redana, para. [0023], “Initially (step 1), a RN 20 that is attaching itself to cell 1 transmits a message to access node 100 requesting the establishment of an interface connection over a communication link 6 with the access node 100. Communication link 6 being the backhaul link that allows access node 100 and RN 20 to communicate with each other. The message transmitted is an X2 SETUP REQUEST message requesting the establishment of an X2 interface...”); and 
receiving, by the first network device in response to sending the first message, a second message from the second network device (Redana, para. [0026], “In a next step (step 4), upon generating the identifier, access node 100 transmits the identifier to the RN 20 over the interface connection of communication link 6. The identifier is transmitted using a further message over the X2 interface, the message being an X2 SETUP RESPONSE message. Access node 100, after copying the Served Cells list or the Neighbour Information list from the received X2 SETUP REQUEST message (in particular the PCI and EARFCN fields) into the X2 SETUP RESPONSE message, inserts the determined identifier into the field corresponding to the ECGI of the X2 SETUP RESPONSE message.”), wherein the second message comprises: 
a cell list including information on cells included by the second network device (Redana, para. [0026], “…Access node 100, after copying the Served Cells list or the Neighbour Information list from the received X2 SETUP REQUEST message (in particular the PCI and EARFCN fields) into the X2 SETUP RESPONSE message, inserts the determined identifier into the field corresponding to the ECGI of the X2 SETUP RESPONSE message.” Id.); and
information about whether each cell in the cell list is a non-independent cell, wherein the non-independent cell is a cell in which no system information block 1 (SIB 1) is sent (Pakniat, paras. [0024], [0098], “In some embodiments, based on the reported information from the UE about reported NR cell(s) and identified SA/NSA support, the serving network node may decide which type of interface it can setup with the neighbor NR node (e.g. X2, Xn, etc.) and/or what kind of action towards the UE can be taken i.e. handovers, CA/DC setup (SCG addition), release and redirect, etc. In some embodiments, the NR neighbor node can also transmit a list of NR cells with an indication for each NR cell regarding whether each NR cell supports SA, NSA or both (SA and NSA). […] In some embodiments, the SA/NSA indication may be implicitly derived by the UE based on any other indication, implicit or explicit, that is associated to the NR neighbor cell. For example, that is a barring information that is also intended to be detected by an idle/inactive UE to know whether that NR cell can be camped or not. In another example, the UE may detect that a cell is not an SA cell by the absence of specific system information blocks, e.g., NSA NR Cells can only have MIB and/or SIB1 and/or SIB2 or no SIBs.” emphasis added.)
Redana et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Pakniat et al. provides prior art disclosure and suggestions for the claimed invention, such as information about whether each cell in the cell list is a non-independent cell, wherein the non-independent cell is a cell in which no system information block 1 (SIB 1) is sent (Pakniat, paras. [0024], [0098], “In some embodiments, based on the reported information from the UE about reported NR cell(s) and identified SA/NSA support, the serving network node may decide which type of interface it can setup with the neighbor NR node (e.g. X2, Xn, etc.) and/or what kind of action towards the UE can be taken i.e. handovers, CA/DC setup (SCG addition), release and redirect, etc. In some embodiments, the NR neighbor node can also transmit a list of NR cells with an indication for each NR cell regarding whether each NR cell supports SA, NSA or both (SA and NSA). […] In some embodiments, the SA/NSA indication may be implicitly derived by the UE based on any other indication, implicit or explicit, that is associated to the NR neighbor cell. For example, that is a barring information that is also intended to be detected by an idle/inactive UE to know whether that NR cell can be camped or not. In another example, the UE may detect that a cell is not an SA cell by the absence of specific system information blocks, e.g., NSA NR Cells can only have MIB and/or SIB1 and/or SIB2 or no SIBs.” emphasis added. Id.) The prior art disclosure and suggestions of Pakniat et al. are for reasons of enabling improved automatic neighbor relations functionality (Pakniat, para. [0026], “Certain embodiments disclosed herein may provide one or more technical advantages including: (i) improved ANR functionality; (ii) improved mobility handling and reduced handover failure; (iii) end user performance; and (iv) simplified network management.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling improved automatic neighbor relations functionality.
22. The method according to claim 21, wherein the method further comprises: 
sending, by the first network device, a third message to a terminal device, wherein the third message requests a cell global identifier of a first cell, and the request message includes a first frequency of the first cell and a first physical cell identifier (PCI) indicating the first cell (Redana, para. [0023], “Initially (step 1), a RN 20 that is attaching itself to cell 1 transmits a message to access node 100 requesting the establishment of an interface connection over a communication link 6 with the access node 100. Communication link 6 being the backhaul link that allows access node 100 and RN 20 to communicate with each other. The message transmitted is an X2 SETUP REQUEST message requesting the establishment of an X2 interface. The X2 SETUP REQUEST message comprises information contained in different data fields. The data fields comprising the PCI (Physical Cell Identifier) and EARFCN (Evolved Absolute Radio Frequency Channel Number) values relating to the Served Cells list of the X2 SETUP REQUEST message are included by the RN 20, they are known by RN 20 because they are configured by the OAM (Operation, Administration and Maintenance). […] The RN 20 includes in the Served Cells list an entry for each cell it needs to require the ECGI assignment from the access node 100.” Id.); and 
wherein the second network device is a target network device indicated by the cell global identifier of the first cell (Redana, para. [0023], Id.)
23. The method according to claim 22, wherein the method further comprises: 
receiving, by the first network device, a fourth message in response to the third message, wherein the fourth message includes the cell global identifier of the first cell (Redana, para. [0026], Id.)
24. The method according to claim 21, wherein the cell list comprise a first non- independent cell (Pakniat, para. [0024], Id.); and 
wherein the first non-independent cell is a cell in which no system information is sent or a cell in which a part of system information is sent (Pakniat, para. [0082], “In some embodiments, the NR cell broadcasts a SA/NSA indicator (in some System Information Broadcast) explicitly. In some embodiments, the UE may determine based on an implicit indication from the neighbor NR cell in certain System Broadcast information. In this embodiment, the UE may indicate NSA cell implicitly based on the absence of certain System Broadcast information (NSA only cells are expected to have a limited broadcast system information). For example, NSA cells only broadcast MIBs and SIB-1 (or up to SIB-x where x<N where N is the highest SIB value). In some embodiments, some CN identifiers/PLMN identifiers broadcasted in system information for the SA and/or NSA cells could be used by UE to determine if the cells can be camped on or not.”); or 
wherein a synchronization signal block (SSB) of the first non-independent cell carries location information of a system information block 1 (SIB 1), wherein the SIB 1 does not carry location information of another SIB (Pakniat, para. [0082], Id. MPEP 2143, SSB carrying or not carrying location information of a SIB 1 are considered as a finite number of identified and predictable solutions having a reasonable expectation of success.); or 
wherein the SSB of the first non-independent cell does not carry the location information of the SIB 1 (Pakniat, para. [0082], Id. MPEP 2143, SSB carrying or not carrying location information of a SIB 1 are considered as a finite number of identified and predictable solutions having a reasonable expectation of success.); or 
wherein the first non-independent cell is not capable of working as a primary component carrier (Pakniat, para. [0107], “(2) Depending on UE capabilities, the network may backlist some SA and/or NSA cells for a given UE. For example, (i) if the reported NR cell reported is an NR NSA cell (i.e. connected to 5GC) and the serving node is interested to configure a particular measurement object for inter-RAT mobility purposes, the reported cells may be black-listed for that measurement object, and (ii) if the reported NR cell reported is an NR NSA cell (i.e. connected to 5GC) and the UE is not EN-DC capable, the cells for that particular UE may be blacklisted.”) 
25. The method according to claim 21, wherein the information about whether each cell in the cell list is the non-independent cell comprises: 
information about whether each cell in the cell list is the non-independent cell or an independent cell (Pakniat, para. [0024], Id.)
26. A communication method (Redana, FIG. 2, Id.), comprising: 
receiving, by a second network device, a first message from a first network device (Redana, para. [0023], Id.); and 
sending, by the second network device in response to receiving the first message, a second message to the first network device (Redana, para. [0026], Id.), wherein the second message includes: 
a cell list including information on cells included by the second network device (Redana, para. [0026], Id.); and
information about whether each cell in the cell list is a non-independent cell, wherein the non-independent cell is a cell in which no system information block 1 (SIB 1) is sent (Pakniat, paras. [0024], [0098], Id. cf. Claim 21).
Redana et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Pakniat et al. provides prior art disclosure and suggestions for the claimed invention, such as information about whether each cell in the cell list is a non-independent cell, wherein the non-independent cell is a cell in which no system information block 1 (SIB 1) is sent (Pakniat, paras. [0024], [0098], Id.) The prior art disclosure and suggestions of Pakniat et al. are for reasons of enabling improved automatic neighbor relations functionality (Pakniat, para. [0026], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling improved automatic neighbor relations functionality.
27. The method according to claim 26, wherein the cell list comprise a first non- independent cell (Pakniat, para. [0024], Id.); and
wherein the first non-independent cell is a cell in which no system information is sent or a part of system information is sent (Pakniat, para. [0082], Id.); or
wherein a synchronization signal block (SSB) of the first non-independent cell carries location information of a system information block 1 (SIB 1), wherein the SIB 1 does not carry location information of another SIB (Pakniat, para. [0082], Id. MPEP 2143, SSB carrying or not carrying location information of a SIB 1 are considered as a finite number of identified and predictable solutions having a reasonable expectation of success.); or 
wherein the SSB of the first non-independent cell does not carry the location information of the SIB 1 (Pakniat, para. [0082], Id. MPEP 2143, SSB carrying or not carrying location information of a SIB 1 are considered as a finite number of identified and predictable solutions having a reasonable expectation of success.); or 
wherein the first non-independent cell is not capable of working as a primary component carrier (Pakniat, para. [0107], Id. cf. Claim 24).
30. The method according to claim 26, wherein the information about whether each cell in the cell list is the non-independent cell comprises: 
information about whether each cell in the cell list is the non-independent cell or an independent cell (Pakniat, para. [0024], Id. cf. Claim 25).
31. An apparatus, comprising: one or more processors, and a non-transitory computer-readable storage medium storing program instructions; wherein, when executed by the one or more processors (Redana, FIG. 3), the instructions cause the apparatus to perform: 
sending a first message to a second network device (Redana, para. [0023], Id.); and 
receiving, in response to sending the first message, a second message from the second network device (Redana, para. [0026], Id.), wherein the second message comprises: 
a cell list including information on cells included by the second network device (Redana, para. [0026], Id.); and
information about whether each cell in the cell list is a non-independent cell, wherein the non-independent cell is a cell in which no system information block 1 (SIB 1) is sent (Pakniat, paras. [0024], [0098], Id. cf. Claim 21).
Redana et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Pakniat et al. provides prior art disclosure and suggestions for the claimed invention, such as information about whether each cell in the cell list is a non-independent cell, wherein the non-independent cell is a cell in which no system information block 1 (SIB 1) is sent (Pakniat, paras. [0024], [0098], Id.) The prior art disclosure and suggestions of Pakniat et al. are for reasons of enabling improved automatic neighbor relations functionality (Pakniat, para. [0026], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling improved automatic neighbor relations functionality.
32. The apparatus according to claim 31, wherein the instructions further cause the apparatus to: 
send a third message to a terminal device, wherein the third message requests a cell global identifier of a first cell, and the third message includes a first frequency of the first cell and a first physical cell identifier (PCI) indicating the first cell (Redana, para. [0023], Id.); and 
wherein the second network device is a target network device indicated by the cell global identifier of the first cell (Redana, para. [0023], Id. cf. Claim 22).
33. The apparatus according to claim 32, wherein the instructions further cause the apparatus to: 
receive a fourth message in response to the third message, wherein the fourth message includes the cell global identifier of the first cell (Redana, para. [0026], Id. cf. Claim 23).
34. The apparatus according to claim 31, wherein the cell list comprise a first non- independent cell (Pakniat, para. [0024], Id.); and 
wherein the first non-independent cell is a cell in which no system information is sent or a cell in which a part of system information is sent (Pakniat, para. [0082], Id.); or 
wherein a synchronization signal block (SSB) of the first non-independent cell carries location information of a system information block 1 (SIB 1), wherein the SIB 1 does not carry location information of another SIB (Pakniat, para. [0082], Id. MPEP 2143, SSB carrying or not carrying location information of a SIB 1 are considered as a finite number of identified and predictable solutions having a reasonable expectation of success.); or 
wherein the SSB of the first non-independent cell does not carry the location information of the SIB 1 (Pakniat, para. [0082], Id. MPEP 2143, SSB carrying or not carrying location information of a SIB 1 are considered as a finite number of identified and predictable solutions having a reasonable expectation of success.); or 
wherein the first non-independent cell is not capable of working as a primary component carrier (Pakniat, para. [0107], Id. cf. Claim 24).
35. The apparatus according to claim 31, wherein the information about whether each cell in the cell list is the non-independent cell comprises:
 information about whether each cell in the cell list is the non-independent cell or an independent cell (Pakniat, para. [0024], Id. cf. Claim 25).
36. An apparatus, comprising: one or more processors, and a non-transitory computer-readable storage medium storing program instructions; wherein, when executed by the one or more processors (Redana, FIG. 3, Id.), the instructions cause the apparatus to perform: 
receiving a first message from a first network device (Redana, para. [0023], Id.); and 
sending, in response to receiving the first message, a second message to the first network device (Redana, para. [0026], Id.), wherein the second message comprises: 
a cell list including information on cells included by the apparatus (Redana, para. [0026], Id.); and
information about each cell in the cell list is a non-independent cell, wherein the non-independent cell is a cell in which no system information block 1 (SIB 1) is sent (Pakniat, paras. [0024], [0098], Id. cf. Claim 21).
Redana et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Pakniat et al. provides prior art disclosure and suggestions for the claimed invention, such as information about each cell in the cell list is a non-independent cell, wherein the non-independent cell is a cell in which no system information block 1 (SIB 1) is sent (Pakniat, paras. [0024], [0098], Id.) The prior art disclosure and suggestions of Pakniat et al. are for reasons of enabling improved automatic neighbor relations functionality (Pakniat, para. [0026], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling improved automatic neighbor relations functionality.
37. The apparatus according to claim 36, wherein the cell list comprise a first non- independent cell (Pakniat, para. [0024], Id.); and
wherein the first non-independent cell is a cell in which no system information is sent or a part of system information is sent (Pakniat, para. [0082], Id.); or
wherein a synchronization signal block (SSB) of the first non-independent cell carries location information of a system information block 1 (SIB 1), wherein the SIB 1 does not carry location information of another SIB (Pakniat, para. [0082], Id. MPEP 2143, SSB carrying or not carrying location information of a SIB 1 are considered as a finite number of identified and predictable solutions having a reasonable expectation of success.); or 
wherein the SSB of the first non-independent cell does not carry the location information of the SIB 1 (Pakniat, para. [0082], Id. MPEP 2143, SSB carrying or not carrying location information of a SIB 1 are considered as a finite number of identified and predictable solutions having a reasonable expectation of success.); or 
wherein the first non-independent cell is not capable of working as a primary component carrier (Pakniat, para. [0107], Id. cf. Claim 24).
40. The apparatus according to claim 36, wherein the information about whether each cell in the cell list is the non-independent cell comprises: 
information about whether each cell in the cell list is the non-independent cell or an independent cell (Pakniat, para. [0024], Id. cf. Claim 25).
41. The method of claim 21, wherein the second message further comprises: 
a frequency of each cell in the cell list (Redana, para. [0026], Id.); 
a physical cell identifier of each cell in the cell list (Redana, para. [0026], Id.); 
a cell global identifier of each cell in the cell list (Redana, para. [0026], Id.); or 
a cell in the cell list that does not send cell system information (Pakniat, para. [0082], Id.)
42. A communication method (Redana, FIG. 2, Id.), comprising: 
sending, by a first network device, a first message to a second network device (Redana, para. [0023], Id.); 
receiving, by the second network device, the first message from the first network device (Redana, para. [0023], Id.); 
sending, by the second network device in response to receiving the first message, a second message to the first network device (Redana, para. [0026], Id.); 
receiving, by the first network device, the second message from the second network device (Redana, para. [0026], Id.), wherein the second message comprises: 
a cell list including information on cells included by the second network device (Redana, para. [0026], Id.); and 
information about whether each cell in the cell list is a non-independent cell, wherein the non-independent cell is a cell in which no system information block 1 (SIB 1) is sent (Pakniat, paras. [0024], [0098], Id. cf. Claim 21).
Redana et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Pakniat et al. provides prior art disclosure and suggestions for the claimed invention, such as information about whether each cell in the cell list is a non-independent cell, wherein the non-independent cell is a cell in which no system information block 1 (SIB 1) is sent (Pakniat, paras. [0024], [0098], Id.) The prior art disclosure and suggestions of Pakniat et al. are for reasons of enabling improved automatic neighbor relations functionality (Pakniat, para. [0026], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling improved automatic neighbor relations functionality.
43. A communication system, comprising a first network device and a second network device (Redana, FIG. 3, Id.), wherein 
the first network device is configured to send a first message to the second network device (Redana, para. [0023], Id.); 
the second network device is configured to receive the first message from the first network device (Redana, para. [0023], Id.); 
the second network device is further configured to send a second message to the first network device in response to receiving the first message (Redana, para. [0026], Id.); 
the first network device is further configured to receive the second message from the second network device (Redana, para. [0026], Id.), wherein the second message comprises: 
a cell list including information on cells included by the second network device (Redana, para. [0026], Id.); and 
information about whether each cell in the cell list is a non-independent cell, wherein the non-independent cell is a cell in which no system information block 1 (SIB 1) is sent (Pakniat, paras. [0024], [0098], Id. cf. Claim 21).
Redana et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Pakniat et al. provides prior art disclosure and suggestions for the claimed invention, such as information about whether each cell in the cell list is a non-independent cell, wherein the non-independent cell is a cell in which no system information block 1 (SIB 1) is sent (Pakniat, paras. [0024], [0098], Id.) The prior art disclosure and suggestions of Pakniat et al. are for reasons of enabling improved automatic neighbor relations functionality (Pakniat, para. [0026], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling improved automatic neighbor relations functionality.
44. The method of claim 26, wherein the second message further comprises: 
a frequency of each cell in the cell list (Redana, para. [0026], Id.); 
a physical cell identifier of each cell in the cell list (Redana, para. [0026], Id.); 
a cell global identifier of each cell in the cell list (Redana, para. [0026], Id.); or 
a cell in the cell list that does not send cell system information (Redana, para. [0082],       Id. cf. Claim 41).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (i.e. restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. MPEP 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476